LAND RENT CONTRACTUAL AGREEMENT MADE BETWEEN
MINISTRY AGRI D DEVELOPMENT

AND
RUCHI AGRI PLC

This Land Lease Agreement is made and entered by and between Ministry of Agriculture and Rural
Development of Federal Democratic Republic of Ethiopia having its principal office at Kirkos sub city,
Addis Ababa, Ethiopia, [herein after referred to as the " Lessor").

and
Ruchi Agri PLC is a Private limited company incorporated under Ethiopia Law and having its
Registered Office at CETU Bld. Kebele 20, Kirkos sub city, Addis Ababa Ethiopia [herein after
referred to as "lessee", which expression where the context admits shall also mean and include its
successors and assigns, including a company to be incorporated for the purpose here in afier mentioned
by the lessee in the Federal Democratic Republic of Ethiopia.

WHEREAS, the lessee, a business organization incorporated to engage in Soyabean farm
Development under the relevant laws of Ethiopia; and requires sufficient land in Gambela
regional State;

WHEREAS, the Lessor is willing to provide the required land lease basis in accordance with the
terms and conditions provided hereunder;

NOW THEREFORE, the parties have executed this land lease agreement on April 05, 2010 under the
terms and conditions indicated herein below.

Article 1
Scope of Agreement

1.1 The scope of this lease Agreement is to establish a long term land lease of rural land for
soya bean and other crops farming and related activities on the land measuring 25000
hectares, located in Gambela Regional State, Agnuwa Zones, Goge District Puchal,
Pugnido and Teta kebeles together with the lease certificate serial No --------- with all
rights of easement of amenities, fittings, fixtures, structures, installations, property or other
improvements standing thereon, to the Ruchi Agri Plc company incorporated for the
purposes hereinafter mentioned by the lessee in the Federal Democratic Republic of Ethiopia.

1.2 This Lease Agreement shall be applicable to the full and exclusive use of that parcel of Rural
land more particularly described in this lease [herein after referred to as the 'Lease Land’) for
cultivation or development of soya bean farm free of any other land rent other than the rent
expressed under Article 2 of this agreement.

Article 2
Period of the land lease and payment rate of the land lease

2.1 This land lease agreement is made for period of 25 years but can be renewed for another additional
years as mutually agreed between the parties.

2.2. Land rental payment procedure

2.2.1 There shall be a Four years grace period for the land rent, where the rent during this period
will be prorated over the remaining years annually, commencing from the date of execution of
this agreement .

2.2.2 Thereafter, the annual lease rate per hectare of land for use of agricultural
investment referred to an article 1 on this contract per hectare shall be birr 111
(Birr One Hundred Eleven Only) ,and total amount payment of contract shall be
birr 69,375,000 (Birr Sixty Nine Million Three Hundred Seventy Five Thousand
only). The annual amount of payment shall be birr 2,775,000 (Birr Two Million
Seven Hundred Seventy Five Thousand only)

2.2.3 Up on payment of the lease for the amount of land contracted, the receipt should be immediately
issued to Lessee and a copy of which shall be submitted to district administrative office.

2.2.4 There shall be one year down payment for the land indicated herein above, the statement on No
2.2.1 of this article being as it is.

2.2.5 The leasor reserves the right to revise the lease payment rate after 10 years of such last fixation
as the need may arise in consultation with the lessee. However, if there might be an increment
in the rate of the lease it shall not exceed 20 % the existing rate.

Article 3
Rights of the Lessee
The lessee has the right to:

3.1 Develop the land for Soya bean and rotational crops that are agreed and administer the land in

accordance with the terms of this agreement.

3.2 Build infrastructure such as dams, water boreholes, power houses, irrigation system, roads, bridges,
offices, residential buildings, fuel/power supply stations/out lets health/Hospitals/Dispensaries ,
educational facilities, at the discretion of Lessee upon consultation and submission of permit
request with concerned offices subject to the type and size of the investment project whenever it
deems so appropriate.

3.3 Develop or administer the leased land on his own or through a legally delegated person/ agency.

3.4 Develop and cultivate the land and harvest the crop and carry on all other activities by mechanization
or such other means that the lessee shall in its own discretion deem fit and proper in the
circumstances.

3.5 Get additional land based on the performance , accomplishment and need of the company.

3.6 Terminate the land lease agreement subject to at least six months prior written notice up on justified

good cause

Article 4
Obligations of Lessee

4.

Lessee shall bear the obligation to provide good care and conservation of the leased land and natural
resources thereon, with particular obligations to:
a) Conserve tree plantations that have not been cleared for earth works.
b) Apply appropriate working methods to prevent soil erosion in slopping areas.
c) Observe and implement the entire provision of legislations providing for natural resource
conservation,

d) conduct environmental impact assessment and deliver the document with in three
months of execution of this agreement.

4.2 The lessee should take over the leased land with in 30 days of execution of this agreement by settling
the required down payment as indicated in article 2.2.4

4.3. The lessee is expected to start to develop the land within in six months from the date of execution of
the land lease Agreement or from the date of receipt of last of all the clearances from the
government and other agencies are received by the lessee which ever is latter.

4.4 Under the contract, the lessee shall develop 10% of the leased plot of land within the first year from
the date of signing of this land lease contract or from the date of receipt of all the clearances from
the government and other agencies, as may be required are received by the lessee, whichever is
later; accordingly, it shall develop the entire plot of leased land within a period of not exeeding 4
years starting from the date as specified above.

4.5 Upon expiry or termination of land lease contract or revocation of investment license, lessee shall
remove assets installed on the leased land in good order and hand over the leased land to lessor
within a period not exceeding one year.

4.6 Lessee shall provide correct data and investment activity reports upon request by the ministry of

Agriculture and Rural Development.

47

48

49

Once the annual land lease rent becomes payable up on completion of the grace period on the sixth
year the lessee has the obligation to settle the current annual land rent including the prorated
amount of the grace period to the Regions where the land is located during the months December
up to June every year as per predetermined lease rate for rural lands.

Lessee shall, up on entering into the lease contract, submit an advance action plan as regards the use
of the leased rural land accompanied by this contract document to the Ministry of agriculture and
rural development.
The lessee shall in no way make any unauthorized use of the leased land beyond the predetermined
purpose or objective or plan as stated in article 3 of this agreement without expressed consent of

the lessor in writing.

4.10 Unless 75% of the project land is developed the lessee has no right to transfer the land or properties

developed on the land in favour of any other company or individual. .

4.11 Up on developing 75 % of the land, the lessee can transfer the land or properties developed on the

uw

5.2

5.4

5.5

land in favour of any other company or individual only with the prior permit of the lessor.

Article 5
Right of Lessor
The lessor has exclusive right to:

Monitor and establish the fact that the lessee is discharging and accomplishing its obligations
diligently.

Restore such lands, covered by this lease which are not developed by the lessee on the expiry of one
year from the date specified for commencement of development in terms of clause 4.4 mentioned
above, provided however that the lessee is given six months prior notice and fails to cure such
failure with in such one year period.

The right of the lessor under article (5.1) above shall be exercised and performed in a manner that
does not cause any hindrances to the work and activities of the lessee.

Terminate the land lease agreement subject to at least six months prior notice in written up on

justified good cause.

Shall have a right to amend the land rent, in accordance with Article 2.2.5 of this Agreement.

6.1

6.2

6.3

6.4

6.6

73

Article 6
Obligations of Lessor

The lessor shall be obliged to deliver and hand over the vacant possession of leased land free of
impediments to the lessee within thirty(30) days from the execution of this land Lease agreement.

In view of the importance of the proposed major investment, the lessor undertakes to provide or
cause to provide special investment privileges such as exemptions from taxation and import duties
of capital goods and repatriation of capital and profits granted under the investment laws of
Ethiopia.

The lessor herby covenants with and assures the lessee that there are no legal or other impediments
whatsoever in the Lessee's clearing the land and using the same for the lessee's activities on the land
covered by this Agreement, and purposes ancillary or incidental thereto.

To arrange access and use of facilities of the Federal government and the Regional State Research
centers with fee for the purpose of soil testing and mapping.
The lessor shall issue 6 (six) month advance notice prior to termination of this contract on the
grounds of failure to develop the land within the time limits in accordance with the contract
obligation or any damage on the natural resources or non performance of due payment of lease
charge and in the event of not addressing such issue, the Lessor may extend the time period for
such compliance or terminate the agreement, in terms of this agreement .

The lessor shall ensure during the period of lease, Lessee shall enjoy peaceful and trouble free
possession of the premises and it shall be provided adequate security, free of cost, for carrying out
its entire activities in the said premises, against any riot, disturbance or any other turbulent time
other than force majeure, as and when requested by the Lessee.

Article 7

Delivery of the lease land

The lessor shall, deliver to the lessees the site plan and the clear title certificate or certificates of the
land within thirty days from the date of signing this contract with lessor.
If the delivery process cannot be effected due to and reason caused on the part of the lessee in-spite
of informing the Lessee in writing, to that effect the lessor shall not assume any responsibility of
such failure.

Land handing over shall be done within thirty days of the signing of this lease agreement and it shall

come into into force immediately thereafter.

Article 8
Contract Amendment and Renewal
8.1 This land lease Agreement shall be renewed on the same terms and conditions.

8.2 If any of the parties wish to renew the agreement, it shall inform the other party at least 12 months before
the expiration of the contract period.

Article 9
Grounds for contract termination
The land Lease Agreement may be terminated for the following reasons, namely:
9.1 Upon expiry of the Lease contract period.
9.2 Upon the failure of the lessor to deliver the land to the lessee due to causes other than
‘Force majeure’.

9.3 Upon the failure of the lessor to fulfill or observe any of its obligations or covenants herein contained
after the Lessee has given a written notice of six month and the Lessor fails to so observe and perform.

9.4 Upon the failure of the Lessee to settle the annual rental and other relevant tax payments for two
consecutive years.

9.5 Upon the failure of the Lessee to perform its obligations, within its control under this contract after
the Lessor has given to the lessee six months prior notice calling upon the lessee to observe and
perform such obligations

9.6 Up on giving at least a six month advance notice by the lessor in writing to the lessee to terminate
this lease contract for its own good reasons as indicated on sub article 5.4.

9.7 Up on giving at least a six month advance notice by the lessee in writing to the lessor to terminate
this lease contract for its own good reasons as indicated on sub article 3.6.

Article 10
Consequences of Contract Termination Procedure

10.1 On termination of this Land Lease Agreement, the Lessee shall surrender the leased land back to
the Lessor within one year from the date of termination.

10.2 If this Agreement is terminated by the Lessee for any of the reasons stated in Article 9 .3 and 9.6
the lessor shall pay to the Lessee the value of improvements effected by the Lessee on the land at

any dues on account of rentals or taxes.
r

&

10.3 If this agreement is terminated by the lessor for any of the reasons stated in article 9.4, 9.5 and 9.7
no payment shall be made by the Lessor and the Lessee on such termination setting off any dues
on account of rentals or taxes.

10.4 Where the agreement is terminated up on the expiry of the term of the lease agreement for the
reasons on article 9 the lessor has priority right to purchase properties over the land in negotiation
with the lessee and, if not the lessee has the right to sale it to any interested third party up on
written permit of the lessor. In doing So the lessor or any concerned government authority shall
expeditiously allow the lessee to do so.

Article 11
Registration

This Land Lease Agreement shall not be subject to registration and approval by a notary office. However,
the lessor as a representative and the highest authority of the Federal Democratic Republic of Ethiopian
government with respect to this lease agreement, shall guarantee validity of this Agreement despite
absence of the registration. Furthermore copies of the contract agreement shall be sent to the lessee,
District administration, finance office, investment commission and other concerned bodies through lessor
enclosed with covering letter of cooperation.

Article 12
Governing Law
The governing law for operations under the agreement shall be the laws of Ethiopia.
Article 13
Force Majeure
Conditions of force majeure shall be governed by the Ethiopian Civil code.
Article 14
Covenant of peaceful possession

The lessor warrants that it has full ownership and property rights in the leased area for granting this land lease
Agreement and shall protect the right of the lessee to the peaceful possession, use and quiet enjoyment thereo!

Article 15
Controlling calendar

The Ethiopian calendar shall be used and shall be controlling for the purpose of this agreement.

Article 16
Annex to the Agreement
The documents listed below shall be annexed and considered as part and parcel of this Agreement.
16.1 The decision letter and minute for the land lease
16.2 The land development schedule
16.3 The site plan of the leased land
16.4 Photocopy of the ID or passport of the Lessee or duly authorized person by the lessee.

16.5 Photocopy of the Memorandum and Articles of Association of the Lessee.

Article 17
Settlement of Disputes

In the event of a dispute arising between the lessor and the lessee arising out of or in connection with this Land
Lease Agreement, both parties will do their utmost to resolve the dispute amicably and to their mutual
satisfaction through negotiation; if the disputes has not been settled within a period of six months from the
date of either to the dispute requested amicable settlement, the dispute may be submit for the settlement to the
competent Ethiopia court or if the parties fail to agreed on the mentioned dispute settlement procedure then thie
dispute may be referred to the International Center for Settlement of Investment Dispute under the rule
governing additional facilitates for the administration of proceeding by the secretariat of the center.

Article 18
Language

This Agreement has been executed between parties in the English language.

Article 19
Office and Notices

19.1 The Lessee shall establish and maintain an office in Ethiopia as may be necessary or convenient {or
carrying out operations.

19.2 All communications and notice required to be sent from one party hereto to the other shall be in writiny
in the English or Amharic language and shall be delivered in person or sent by mail at address indicated
in the preamble of this Agreement.

Article 20
Effective Date of the contract

This land lease Agreement shall remain effective for 25 years starting from the date of 5" 0f April 2010 and
shall come to expiry as of the date of 4" of January 2035.

LESSOR LESSEE
SIGNED AND SEALED and DELIVERED SIGNED, SEALED and DELIVERED
For and on behalf of the Ministry of For and on behalf of i

@ Agriculture and Rural Development RUCHI AGRI PLC.

Signature----------------=

Date------------------

